             Case 3:20-cv-05700-JLR Document 32
                                             31 Filed 01/27/21 Page 1 of 2
                                                                         3




 1
                                                                           Honorable James L. Robart
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT

 8                            WESTERN DISTRICT OF WASHINGTON

 9                                        TACOMA DIVISION

10    PANDA PAWS RESCUE, a Washington                   Case No.: 3:20-cv-5700-JLR
      nonprofit corporation,
11                                                      STIPULATION FOR EXTENSION
                           Plaintiff,                   OF TIME TO RESPOND TO
12             v.                                       SECOND AMENDED COMPLAINT
13    GARY WALTERS, an individual,                      NOTE ON MOTION CALENDAR:
                                                        January 27, 2021
14                         Defendant.
15

16                                      I.      STIPULATION

17          Subject to approval of this Court and pursuant to Local Rules 7(d)(1) and 10(g),

18   Plaintiff Panda Paws Rescue and Defendant Gary Walters, by and through their attorneys,

19   hereby stipulate and agree to extend the time for Defendant Gary Walters to respond to the

20   Second Amended Complaint (ECF 30) by fourteen (14) days, or up to and including February

21   12, 2021, to facilitate settlement discussions in which the parties are actively engaged.

22   //
23   //
24   //
25   //
26   //

                                                                    STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
     STIPULATION FOR EXTENSION OF TIME TO RESPOND TO
                                                                            209 S.W. OAK STREET, SUITE 500
     SECOND AMENDED COMPLAINT – 1                                              PORTLAND, OREGON 97204
     3:20-CV-5700-JLR                                                     TEL. (503) 227-1600 FAX (503) 227-6840
             Case 3:20-cv-05700-JLR Document 32
                                             31 Filed 01/27/21 Page 2 of 2
                                                                         3




 1   Stipulated and presented this 27th day of January, 2021.

 2    STOLL STOLL BERNE LOKTING &                     SINGH, SINGH & TRAUBEN, LLP
      SHLACHTER P.C.
 3

 4
      By: /s/Timothy S. DeJong                        By: /s/ Michael Trauben
 5       Timothy S. DeJong WSBA No. 20941                Michael Trauben (pro hac vice)
         Email: tdejong@stollberne.com                   Email: mtrauben@singhtraubenlaw.com
 6       Megan K. Houlihan WSBA No. 53293
         Email: mhoulihan@stollberne.com              400 South Beverly Drive, Suite 240
 7                                                    Beverly Hills, CA 90212
      209 SW Oak Street, Suite 500                    Telephone: (310) 856-9705
 8
      Portland, OR 97204                              Facsimile: (888) 734-3555
 9    Telephone:(503) 227-1600
      Facsimile: (503) 227-6840                       -And-
10
      Attorneys for Plaintiff Panda Paws Rescue Scott S. Anders WSBA No. 19732
11                                              Email: scott.anders@jordanramis.com
12                                              Joseph A. Rohner, IV WSBA No. 47117
                                                Email: joseph.rohner@jordanramis.com
13                                              Jordan Ramis PC (Vancouver)
                                                1499 SE Tech Center Place, Suite 380
14                                              Vancouver, WA 98683
                                                Telephone: (360) 567-3904
15                                              Facsimile: (360) 567-3901
16
                                                      Attorneys for Defendants Gary Walters
17

18                                         II.       ORDER

19          It is so Ordered.

20          Dated this 27th day of January, 2021.

21

22

23

24                                                  A
                                                    __________________________
25
                                                    The Honorable James L. Robart
26                                                  U.S. District Court Judge


                                                                   STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
     STIPULATION FOR EXTENSION OF TIME TO RESPOND TO
                                                                           209 S.W. OAK STREET, SUITE 500
     SECOND AMENDED COMPLAINT – 2                                             PORTLAND, OREGON 97204
     3:20-CV-5700-JLR                                                    TEL. (503) 227-1600 FAX (503) 227-6840
